      Case 1:18-cv-03698-LGS-GWG Document 347 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
TOWAKI KOMATSU,
                                                               :
                                    Plaintiff,                      ORDER
                                                               :
                  -v.-
                                                               :    18 Civ. 3698 (LGS) (GWG)

THE CITY OF NEW YORK, et al.,                                 :

                                Defendants.                    :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Plaintiff seeks “3 to 4 days” to file his motion to amend (Docket # 343). At the same
time, plaintiff has submitted several documents that are intended to be proposed third amended
complaints (Docket ## 344-346). The Court notes for plaintiff’s benefit that his motion to
amend must be accompanied by a copy of a single proposed third amended complaint. In other
words, the proposed third amended complaint must be a single document with consecutively
numbered paragraphs. The recently-filed proposed third amended complaints (Docket ## 344-
346) do not meet this requirement and thus will not be considered.

        Given that plaintiff apparently did not understand he had to submit a single document as
his third amended complaint, the Court will grant additional time for the filing of the motion to
amend. Plaintiff’s deadline for filing the motion to amend, with an attached proposed third
amended complaint, is extended to May 27, 2020.

        The Clerk is requested to mail a copy of this Order to the plaintiff.

Dated: New York, New York
       May 6, 2020

                                                              SO ORDERED:



                                                              ______________________________
                                                              GABRIEL W. GORENSTEIN
                                                              United States Magistrate Judge
